Title: Colin Buckner to Thomas Jefferson, 12 January 1812
From: Buckner, Colin
To: Jefferson, Thomas


      
        Dear Sir,
        Lynchburg 
                     Jany 12th 1812
      
      Being about to become a member of the family of Mr Christopher Clark, and being a Stranger here, I have thought it a duty I owe to that Gentleman to obtain a letter from an acquaintance who is known to him, you are the only one near this to whom I can
			 apply,—Colo Taylor who gave me a letter to you at the time I received an appointment in the Army, will forward me a letter for Mr. Clark by next Mail and I am anxious to deliver yours at the Same time.—your Compliance will add to the obligations which I am already under to you.—
      
        With Respect & Esteem I am Sir yr. mo. Ob. Servt
        
                  Colin Buckner
      
    